          Case 1:21-mj-00013-GMH Document 9 Filed 01/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
               v.                            :
                                             :        Criminal. No.: 21-mj-13 (GMH)
Richard Barnett                              :
                                             :
               Defendant.                    :


                                  NOTICE OF APPEARANCE

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is assigned to

Assistant United States Attorney Nicole McClain, who may be contacted by telephone at (202)

252-7848 or e-mail at nicole.mcclain@usdoj.gov. This is notice of their appearance in this matter

on behalf of the United States.


                                                      Respectfully submitted,

                                                 By: _/s/Nicole McClain

                                                      NICOLE MCCLAIN
                                                      Assistant United States Attorney
                                                      D.C. Bar No. 1029759
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530
                                                      (202) 252-7848
                                                      nicole.mcclain@usdoj.gov
